Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
	Authorization for this examiner’s amendment was given in an interview with Anthony Gutowski on 02/18/2022.
	The application has been amended as follows:
	Claims 10-21, 23, 25 are cancelled.  
Allowable Subject Matter
Claims 6-9, 22, 24 are allowed.
The following is an examiner’s statement of reasons for allowance: 
the prior art does not disclose or render obvious a method for producing a hot-stamped and trimmed part comprising "...a first laser trim line and a second laser trim line cut in the step of laser machining, wherein the press trim line and the first laser trim line together define an outwardly projecting angle, wherein: the press trim line is positioned between the first and second laser trim lines in a longitudinal direction of the hot-stamped and trimmed part.…" as set forth in claim 6. Neither the prior art nor any combination thereof anticipates nor renders the claimed invention obvious. Accordingly claims 6-9, 22, 24 are deemed patentable over the prior art of record.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BOBBY YEONJIN KIM whose telephone number is (571)272-1866.  The examiner can normally be reached on M-F 9 am - 5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Adam Eiseman can be reached on (571) 270-3818.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would 






/BOBBY YEONJIN KIM/Examiner, Art Unit 3725                                                                                                                                                                                                        
/GREGORY D SWIATOCHA/Primary Examiner, Art Unit 3799